Title: To Thomas Jefferson from Henry Dearborn, 1 February 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            War Department 1st. February 1803.
          
          The Secretary of War has the honor to propose to the President of the United States, that Joseph Doyle of the district of Columbia, and John Miller of the State of Maryland, be respectively appointed Ensigns in the 2d. Regiment of Infantry—That Pallus P. Stuart, of the North Western Territory, and William Lee of the State of Vermont, be respectively appointed Ensigns in the 1st. Regiment of Infantry; And that Joseph Goodhue of the State of Vermont be appointed a surgeon’s Mate in the Army of the United States.
          Also that William C. Smith nominated as Surgeons Mate in the last recess of Congress, be submitted to the senate of the United States, for confirmation.
        